Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stanwood et al hereinafter Stanwood (US 20100316012).


Referring to Claim 1.  Stanwood discloses a method, comprising: receiving a plurality of operation policies (receive policies input from the network providers, refer to par 0033, 0035), each of the plurality of operation policies including operational parameters (policy inputs contains plurality of parameters, refer to par 0035 and Fig 3, 315) that define operations of the network device to provide access to network services to a plurality of client devices (refer to par 0035, provide the service so the UE can access applications, refer to par 0053); self-configuring a network device to operate in accordance with a first operation policy from among the plurality of operation policies (self config, refer to par 0039); monitoring an operational performance of the network device in providing access to the network services to the plurality of client devices according to the first operation policy (monitor the current conditions, refer to par 0036, 0041, and 0065); determining whether a performance trigger is met based on the operational performance of the network device (control point is matched, refer to 0041 so the policy parameter and operating state can be consistent); in response to determining that the performance trigger is met (determine if the current conditions does not meet the policy parameters, refer to par 0041, 0038 , 0068), reconfiguring the network device to operate according to a second operation policy from among the plurality of operation policies, wherein the reconfiguring comprises changing one or more of the operational parameters (different sets of policies, refer to Fig 3, 310 and reconfig the policy, refer to par 0064, 0033); and broadcasting instructions to one or more neighboring network devices to change an operation policy of the one or more neighboring network devices (refer to par 0039, the signal from the control response module which is in the device, refer to par 0031, broadcast to the neighbor devices to change policy).

Referring to Claim 2.  Stanwood disclosed the method of claim 1, Stanwood further discloses determining whether an other network device is a neighboring network device (geographic impact refer to par 0025 and able to share frequency channels, refer to par 0025 and able to provide coverages: environmental parameters, refer to par 0045).

Referring to Claim 3.  Stanwood disclosed the method of claim 2, Stanwood further discloses wherein determining whether the other network device is a neighboring network device is based on one or more of a physical location of the network device and the other network device, an automatic channel selection process, and a signal strength of signal received from the other network device (environmental parameters, such as distance, signal strength, and channels selections process,  refer to par 0045, 0046).

Referring to Claim 4.  Stanwood disclosed the method of claim 1, Stanwood further discloses comprising receiving instructions to change to the second operation policy (received instruction to change policy, self feedback signals, refer to par 0041-0043 and par 0039).

Referring to Claim 5.  Stanwood disclosed the method of claim 4, Stanwood further discloses in response to receiving the instructions, modifying the performance trigger (control point is changed too based on changed of the policy, refer to par 0041) for reconfiguring the network device to operate according to the second operation policy (refer to par 0039).

Referring to Claim 6.  Stanwood disclosed the method of claim 5, Stanwood assigning a trigger validity time to the modified performance trigger (refer to par 0095); and determining whether the modified performance trigger has been met within the trigger validity time (constant monitor to see if the real time condition has met the trigger validity time, refer to par 0073 and par 0041).

Referring to Claim 7.  Stanwood disclosed the method of claim 6, further comprising: Stanwood further reconfiguring the network device to operate according to the second operation policy in response to the modified performance trigger being met within the trigger validity time (refer to par 0073 and 0041); and continuing to operate the network device according to the first operation policy in response to the modified performance trigger being unmet within the trigger validity time (only change the policy if the trigger condition is met, refer to par 0041). 

Referring to claims 8-20, claims are rejected under similar rational as claims 1-7.  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447